Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
In claim 23, please replace the recitation “The communication circuit of claim 22” with -- The communication circuit of claim 12 --. 


Response to Arguments
Applicant’s arguments, see Remarks, filed 6/30/2021, with respect to the rejections of claims 1-2, 5-6, 8, 10-17, 19-20 and 22-26 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1, 5-6, 8, 10-12, 14-17 and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 

a high-frequency transceiver circuit having a first terminal and a second terminal, and wherein the high-frequency transceiver circuit enables wireless communication with a first transponder over a high frequency carrier frequency; a low-frequency transceiver circuit having a third terminal and a fourth terminal, and wherein the low-frequency transceiver circuit enables wireless communication with a second transponder over a low frequency carrier frequency; a first switch electrically coupled to the first node and configured to be switched between a first state in which the first node is electrically coupled to the third terminal; and a second state in which the first node is electrically decoupled from the third terminal; a second switch electrically coupled to the second node and configured to be switched between a first state in which the second node is electrically coupled to the first terminal; and a second state in which the second node is electrically decoupled from the first terminal; and a third switch electrically coupled to the third node and configured to be switched between a first state in which the third node is electrically coupled to the second terminal; and a second state in which the third node is electrically decoupled from the second terminal.
Regarding claim 12, the prior art fails to disclose or fairly suggest a communication circuit, comprising: a single element antenna including a plurality of coils, wherein the plurality of coils comprises a first portion of coils defined between a first node and a second node, a second portion of coils defined between the second node and a third node, and a third portion of coils defined between the third node and a fourth node; a plurality of signal-limiting circuits including a first signal-limiting circuit a second signal-limiting circuit a third signal-limiting circuit and a fourth signal-limiting circuit; a high-frequency transceiver circuit having a first terminal electrically coupled to the second signal-limiting circuit and a second terminal electrically coupled to the third signal-limiting circuit the high-frequency transceiver circuit tuned to operate in a first mode of operation of the communication circuit in which wireless communication at a high frequency carrier frequency via the single element antenna is enabled; and a low-frequency transceiver circuit having a third terminal electrically coupled to the first signal-limiting circuit and a fourth terminal electrically coupled to the fourth signal-limiting circuit the low-frequency transceiver circuit tuned to operate in a second mode of operation of the communication circuit in which wireless communication at a low frequency carrier frequency via the single element antenna is enabled.
Dependent claims 5, 6, 8, 10, 11, 14-17 and 23-30 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687